Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they submit the claims that show how the amendments to overcome the claims’ objection.

Allowable Subject Matter
Reference 1: Zhai (US 9,633,974)
Regarding claim 1, Zhai teaches a structure comprising: a substrate (the package 120 including passive device 116) comprising a passive device; 
a first redistribution structure (130) on the substrate, the first redistribution structure comprising a first bond pad (refer to the exposed bonding pad on 130 at bond column 140) and a first dielectric layer (refer to the dielectric material of 130 that surrounding bonding pads) around the first bond pad; 
a first integrated circuit die (150) comprising a second bond pad (152) and a second dielectric layer (refer to the underfill material that surrounding the bond pad 152) around the second bond pad,
Zhai does not teach a first surface of the first dielectric layer bonded to a second surface of the second dielectric layer by covalent bonds between a first material of the first dielectric layer and a second material of the second dielectric layer, a first surface of the first bond pad contacting a second surface of the second bond pad; a first encapsulant surrounding the first integrated circuit die, the first encapsulant contacting the first surface of the first dielectric layer; and a second redistribution structure on the first encapsulant, a portion of the first encapsulant being disposed between the second redistribution structure and the first integrated circuit die.

Regarding claim 13, Zhai does not teach “a second device comprising an active device, a second metallization pattern, and a second dielectric layer, the second metallization pattern connected to the active device, the TSMP20160445USo4Page 4 of 7second device being bonded to the first device by covalent bonds between a first material of the first dielectric layer and a second material of the second dielectric layer…; and a first conductive via extending through the first encapsulant, the first conductive via having the second height, the first metallization pattern connected to the first conductive via and the second metallization pattern”.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a structure comprising: “….; a first integrated circuit die comprising a second bond pad and a second dielectric layer around the second bond pad, a first surface of the first dielectric layer bonded to a second surface of the second dielectric layer by covalent bonds between a first material of the first dielectric layer and a second material of the second dielectric layer, a first surface of the first bond pad contacting a second surface of the second bond pad; a first encapsulant surrounding the first integrated circuit die, the first encapsulant contacting the first surface of the first dielectric layer; and a second redistribution structure on the first encapsulant, a portion of the first encapsulant being disposed between the second redistribution structure and the first integrated circuit die” in combination of all of the limitations of claim 1. Claims 2-8 include all of the limitations of claim 1.
Regarding claim 9, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a structure comprising: “…., the first dielectric layer extending laterally beyond outermost lateral sidewalls of the second dielectric layer, the first dielectric layer being bonded to the second dielectric layer by covalent bonds 
Regarding claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a structure comprising: “….; a second device comprising an active device, a second metallization pattern, and a second dielectric layer, the second metallization pattern connected to the active device, the TSMP20160445USo4Page 4 of 7second device being bonded to the first device by covalent bonds between a first material of the first dielectric layer and a second material of the second dielectric layer,…; and a first conductive via extending through the first encapsulant, the first conductive via having the second height, the first metallization pattern connected to the first conductive via and the second metallization pattern” in combination of all of the limitations of claim 13. Claims 14-20 include all of the limitations of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818